ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on May 10, 1995, recommending that PHILIP F. BLANCH of FAIRFIELD, who was admitted to the bar of this State in 1967, be reprimanded for violation of RPC 4.1 (false statement of facts) and RPC 8.4 (conduct involving dishonesty, fraud, deceit or misrepresentation) by failing to disclose secondary financing in closing documents, and good cause appearing;
It is ORDERED that PHILIP F. BLANCH is hereby reprimanded, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.